DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on June 27, 2022 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the disc having blade grooves shaped so as to receive blade roots of the rotor blades in the last limitation.  There is no antecedent basis for “blade grooves”.  All previous limitations recite a singular blade groove. 
Claim 9 recites “each of the blade grooves” in the second limitation.  It is unclear if there is a single blade groove or a plurality of blade grooves.  This impacts how to interpret what a blade groove is.  There is ambiguity based on the specification and other claims such as claim 7, where there are a plurality of stages of recessed parts in a singular blade groove.
Additionally, Claim 9 recites “non-contact surface” three times.  It is unclear with regard to antecedent basis how each instance of “non-contact surface” relates to “each of the protruding parts has a non-contact surface” and “each of the recessed parts has a non-contact surface” recited in independent claim 8.  The blade groove could alternatively refer to a single stage of recessed parts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bluck (U.S Pre-Grant Publication 20140140852) hereinafter Bluck.

    PNG
    media_image1.png
    605
    680
    media_image1.png
    Greyscale

Regarding claim 1 Bluck discloses:
A rotor blade configured to be implanted in a disc of a rotating body {Figure 4 (1) is implanted in (5), [0072]; the whole blade is shown in Figure 1},
the rotor blade comprising a blade root {Figures 1/4 (2) comprises (1)},
wherein in a cross-sectional shape of the blade root, the blade root includes at least one stage of protruding parts protruding toward opposite sides with respect to a direction containing a circumferential component {Figure 4 has multiple stages of protruding parts toward opposite sides (lobes 11/11’/12/12’)},
the protruding parts being configured to lock the blade root to the disc {Figure 4 lobes lock the blade to the disc a shown},
each of the protruding parts has a contact surface configured to come into contact with the disc and inclined so as to extend toward a center part of the blade root from radially inside to radially outside {Figure 7 (PS2) of the blade contacts (PS1) of the disk; is inclined as described as it goes up and to the left which is toward the center from radially inside to radially outside}, and
each of the protruding parts has a non-contact surface configured not to come into contact with the disc and inclined so as to extend toward the center part of the blade root from the radially inside to the radially outside {Figure 7 portion of lobe right where (CS1) points does not contact the disk; is inclined as described as it goes up and to the left which is toward the center from radially inside to radially outside}.
Regarding claim 2, page 13 of the specification lines 4-9 provide a special definition for the limitation of the claim. The special definition is therefore what is required by the claim.  Bluck further discloses wherein each of the protruding parts of the blade root has a tapered cross-sectional shape by disclosing this according to the special definition:
Protruding parts have a non-contact surface that has a larger inclination angle with respect to the radial direction than an inclination angle of the contact surface with respect to the radial direction {Annotated Figure 1 angle of (I) relative to (III) is larger than (II) relative to (III); these are the angles of the non-contact and contact surfaces of the protruding parts relative to the radial direction} 
Note, without the use of the special definition the protruding parts are considered tapered as well due to the gradual changes in portions of the profile. 
Regarding claim 3, Bluck further discloses wherein the blade root includes a plurality of stages of the protruding parts {Figure 4 has multiple stages of protruding parts toward opposite sides (lobes 11/11’/12/12’)}.
Regarding claim 5, Bluck discloses:
A disc of a rotating body {Figure 4 (5)},
the disc being configured to be implanted with a rotor blade {Figure 4 (5) is implanted with (1)}
the disc comprising a blade groove {Figure 7 slot lobes and fillets (100) and (101) form blade grooves},
wherein in a cross-sectional shape of the blade groove, the blade groove includes at least one stage of recessed parts recessed toward opposite sides with respect to a direction containing a circumferential component {Figure 4 blade groove of disk has recessed parts on opposite sides which fit (11/11’/12/12’)},
the recessed parts being configured to lock a blade root of the rotor blade to the disk {Figure 4 lobes lock the blade to the disc a shown},
each of the recessed parts has a contact surface configured to come into contact with the blade root and inclined so as to extend toward a center part of the blade groove from radially inside to radially outside {Figure 7 (PS1) of the disk contacts (PS2) of the blade; is inclined as described as it goes up and to the left which is toward the center from radially inside to radially outside}, and
each of the recessed parts has a non-contact surface configured not to come into contact with the blade root and inclined so as to extend toward the center part of the blade groove from the radially inside to the radially outside {Figure 7 portion of recessed part of disk right where (CS2) points does not contact the disk; is inclined as described as it goes up and to the left which is toward the center from radially inside to radially outside}.  
Regarding claim 6, page 13 of the specification lines 9-13 provide a special definition for the limitation of the claim. The special definition is therefore what is required by the claimed.  Bluck further discloses wherein each of the recessed parts of the blade groove has a tapered cross-sectional shape by disclosing this according to the special definition:
Recessed parts have the non-contact surface have a larger inclination angle with respect to the radial direction than an inclination angle of the contact surface with respect to the radial direction {Annotated Figure 1 angle of (IV) relative to (III) is larger than (II) relative to (III); these are the angles of the non-contact and contact surfaces of the recessed parts relative to the radial direction} 
Note, without the use of the special definition the recessed parts are considered tapered as well due to the gradual changes in portions of the profile. 
 Regarding claim 7, Bluck further discloses wherein the blade groove include a plurality of stages of the recessed parts {Figure 4 the blade groove has a plurality of stages to accommodate (11/11’/12/12’)}
Regarding claim 8, the claim is substantially the limitations of claim 1 and the limitations of claim 5.  These limitations are addressed in the same way as they are addressed above, for brevity the rejections are not repeated.
Bluck also discloses the disc having blade grooves shaped so as to receive blade roots of the rotor blades {Figure 4 blade grooves of disc (5) receives blade root (1)}.
Regarding claim 9, Bluck further discloses wherein in the cross-sectional shape of the rotating body, each of the blade grooves has an inner diametric side end portion having a non-contact surface configured not to come into contact with a corresponding blade root {Figure 7 (CS2) along the curvature}, the non-contact surface having a larger radius of curvature than that of a non-contact surface of an inner diametric side end portion of the blade root {Figure 7 (CS2) has greater curvature than (PS2) of blade root in (UC2)}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 272-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745